Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group Species A, Fig.5, in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
 Claims 31-34 and 36-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 31-34 and 36-47 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 27-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “Wang” et al., US 10211917 B1.
see at least fig. 1-2, also figs. 3-7) comprising: a pluggable electric connector (i.e., 103 or 203) configured to connect with an optical communication apparatus (clearly shown in at least fig. 1 or 2); an optical receptor (i.e., 240) configured to connect with an outer optical fiber (i.e., 104  of a network), the outer optical fiber being configured to transmit a first optical signal (clearly shown in at least fig. 1 or 2, item first optical signal from i.e., 238A, and see col. 6, 2nd par. Via optical fiber); an optical output module configured to output a second optical signal and a local oscillation light  (see fig. 2, item optical module such as 238B with modulating optical signal output, col. 6, 2nd pa.); 
an optical reception module (i.e., 244) configured to receive the first optical signal by interfering with the local oscillation light (clearly shown in at least fig. 2, in item 244  the first optical signal from 290 interfering with the local oscillation from 238A/B); a first optical fiber configured to transmit the second optical signal from the optical output module (i.e., 238B; wherein the optical connectivity is done through optical fiber, see at least col. 3, lines 11-27) to the pluggable optical receptor 240; a second  optical fiber configured to transmit the local oscillation light from the optical output module to the optical reception module 244 (see optical connections from 238A and 238B to the optical output reception module 244, wherein the optical connectivity is done through optical fiber, see at least col. 3, lines 11-27); a third optical fiber configured to transmit the first optical signal from the pluggable optical receptor 240 to the optical reception module (i.e., 244; wherein the optical connectivity is done through optical fiber, see at least col. 3, lines 11-27); and an optical fiber housing configured to at least partially th parag., chassis contains all the device components).
However, Wang does not explicitly teach that the above optical receptor is pluggable. Nonetheless, the optical receptor is interfaced through the optical links/fibers to other components (239, 290,.in fig. 2).  Further, Wang teachings as shown in fig. 1, include various pluggable interface modules that are interconnected to other optical and/or electrical pluggable modules. Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the optical receptor module so as to be pluggable, since such modification would provide easy replacement of the module in case for example when it fails.    
28. (New) The pluggable optical module according to claim 27, wherein the pluggable electric connector is configured to be insertable into and removable from the optical communication apparatus (pluggable electric connector i.e., 103 or 203, see page 3, 2nd parag., noting also that it is inherently insertable and removable).  
29. (New) The pluggable optical module according to claim 27, wherein the pluggable electric connector is capable of communicating a modulation signal, a communication data signal, and a control signal with the optical communication apparatus (see figs. 1 and 2, in which the controller signal i.e., 117 and of the host board 203, communicating with a modulation signal off 238A/B shown in fig. 2, and with data signal DA 237A-D and PD 250A-D shown in fig. 2in the communication apparatus).    .  30. (New) The pluggable optical module according to claim 29, wherein the second optical signal is modulated in response to the modulation signal (see fig. 2, the modulation signals are due to the control signals DA 237A-D from the host/controller, electrical plug).  


Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20180149814 A1
US 20110211798 A1
US 20050201715 A1
US 20030072063 A1
US 20030072062 A1
US 10578802 B2
The above references include guide(s) for winding an optical fiber  
US 20180149814 A1
US RE38310 E
US 20030072063 A1
US 6504989 B1
US 20160103286 A1
US 20030072062 A1
US 20020003940 A1
US 6381394 B1

US 5778132 A
US 20050201715 A1
US 5412497 A
US 4792203 A
US 20120155803 A1
US 5076656 A
US 5542015 A
US 20150147036 A1
US 20110274437 A1
US 20070160327 A1
US 20140056592 A1
US 20030020986 A1
US 5879173 A
US 20100081303 A1
US 6846115 B1
US 10578802 B2
US 10678073 B2
US 9570883 B2
US 8950954 B2
US 20050169585 A1
US 10211917 B1
US 20150104177 A1
US 20140340487 A1

US 20090060531 A1
US 20070173202 A1
US 5521701 A
US 5842881 A
US 7856185 B2
US 20120281952 A1
US 0001231 A
US 0001111 A
US 0000730 A
US 0000707 A
US 0000502 A
US 0000430 A
US 0000309 A
US 0000107 A
US 0000004 A
US 9235014 B2
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883